Order entered June 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00349-CV

      DAVID AND WENDY MEISENBACH LIMITED PARTNERSHIP, Appellants

                                                V.

  SAMEER P. SETHI, SETHI OPERATING COMPANY, AND SETHI PETROLEUM,
                LIMITED LIABILITY COMPANY, Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-01149-2014

                                               ORDER
       The Court has been notified that the United States District Court for the Eastern District

of Texas has rendered an order appointing a receiver in a case involving the appellees. Pursuant

to that May 14, 2015 order, further action is this proceeding is stayed. Accordingly, we ABATE

this appeal. For administrative purposes, the appeal will be treated as a closed case. It may be

reinstated on motion by any party showing the stay has been lifted and specifying what further

action, if any, is required from this Court.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE